Per Curiam,
There was no evidence showing that the fire plug was placed in an unusual position or was of defective structure such as to induce the accident for which this action was brought. It was placed within four inches of the curb, and was of the ordinary diameter. As fire plugs are a clear public necessity, and cannot be placed in the open highway, and as they must be placed in such a position as to bo easily accessible in case of fire, there is no other position for them but on the sidewalks, and it is the universal practice to locate them there. The municipality is the sole authority to determine this matter, and, of course, as we have frequently held, their discretion is not to be held sub*544ject to the verdicts of juries. The city is under no legal obligation to light its streets, and cannot be held responsible for an alleged insufficiency of light. This whole subject has been so recently considered in the exhaustive opinion of our Brother Dean in the late case of Canavan v. Oil City, 183 Pa. 611, that no further discussion of it is required.
Judgment affirmed.